Citation Nr: 0518915	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	 Entitlement to service connection for the residuals of 
a broken collarbone.

2.	 Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel









INTRODUCTION

The veteran had active duty service from August 1956 to 
September 1957, and service with the Connecticut National 
Guard from May 1976 to March 1988.  The record also reflects 
a period of service in the Army Reserve from March 1988 to 
March 1998.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied service connection for the residuals of a 
broken collarbone, and for hypertension.  In August 2002, the 
veteran filed a notice of disagreement (NOD), and a statement 
of the case (SOC) was issued later that month.  The veteran 
filed a substantive appeal in June 2003.  

The Board's decision denying the veteran's claim for service 
connection for the residuals of a broken collarbone is set 
forth below.  The claim for service connection for 
hypertension is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for the residuals 
of a broken collarbone has been accomplished.

2.	While the service medical records (SMRs) reflect a June 
1980 injury to the collarbone, the competent evidence 
establishes that the veteran does not currently suffer from 
any disability of the collarbone.






CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
broken collarbone are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for the residuals of a broken collarbone has been 
accomplished.  

Through the August 2002 SOC, the July 2003 and February 2005 
supplemental SOCs (SSOCs), and the RO's letters of May 2001, 
August 2003 and August 2004, the veteran has been notified of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, he was given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its May 2001 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that he provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
In a February 2003 letter, the RO requested that the veteran 
provide information to enable it to obtain any outstanding VA 
or private treatment records, to include any such records 
from a private hospital in Greenwich, Connecticut, the Camp 
Edward Post Hospital, and medical facilities located in 
Indiantown Gap, Pennsylvania (each of which the veteran had 
previously identified as possible sources of outstanding 
treatment records).  

In its August 2004 letter, the RO requested that the veteran 
provide authorization to obtain any outstanding private 
medical records, and information to obtain any VA treatment 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran submit any 
additional evidence in support of his claims, including 
statements from individuals who knew the veteran during 
service, records and statements from service medical 
personnel, and post-service employment or insurance physical 
examinations.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

Additionally, Pelegrini held that the plain language of 38 
U.S.C.A. § 5103(a)(West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the August 2002 SOC 
explaining what was needed to substantiate the claims on 
appeal within the same month as the veteran's NOD of the July 
2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of May 2001, August 2003 and August 
2004; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided herein.  The RO has obtained copies of the veteran's 
SMRs associated with his active duty service from August 1956 
to September 1957, as well as extensive SMRs and personnel 
records associated with his service with the Connecticut 
National Guard and Army Reserve from May 1976 to March 1998.  
While the record indicates that there may be additional 
outstanding SMRs pertaining to Army Reserve service in early-
1990s (involving a transfer from the standby reserve to a 
specific reserve duty assignment), as discussed in more 
detail below, the Board's denial of the claim for service 
connection for the residuals of a broken collarbone turns on 
the fact that the competent evidence establishes that the 
veteran does not suffer from the currently claimed 
disability.  Hence, in the adjudication of the claim 
currently under consideration, the veteran is not prejudiced 
by the fact that the RO has not yet attempted to obtain 
additional SMRs for the above-noted time period.  See Bernard 
v. Brown,  4 Vet. App. 384, 394 (1993).    

Additionally, the RO has obtained outpatient treatment 
reports from medical facilities associated with the VA 
Connecticut Health Care System (HCS), dated from December 
1997 to December 1999.  In support of his claim, the veteran 
has submitted an April 2003 letter from Dr. W. Hunley, as 
well as various personal statements.  The RO Board points out 
that the RO requested copies of any outstanding treatment 
reports from the Salem VA Medical Center (VAMC); however, in 
August 2003, this medical facility responded that it did not 
on file have any treatment records for the veteran.  Also, a 
October 2004 response from the Greenwich Hospital indicates 
that this facility did not have any outstanding treatment 
records.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any other, existing 
pertinent evidence that needs to be obtained

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for the 
residuals of a broken collarbone. 

II.	Background

The veteran served on active duty from August 1956 to 
September 1957.  SMRs pertinent to this period of service 
reflect no complaints, findings, or diagnosis relative to the 
the collarbone.  

The veteran also served with the Connecticut National Guard 
from May 1976 to March 1988.  Among the SMRS for this period 
of service is a June 1980 incident report that reflects that 
the veteran was involved in a motor vehicle accident earlier 
that month, in which he sustained a broken collarbone, two 
fractured ribs, and abrasions.  An estimated time of recovery 
was listed as two to three weeks.  Also noted was that the 
veteran had been participating in two-week annual training 
exercises at the time the accident occurred.  An August 1980 
treatment report notes that the veteran presented with little 
pain or discomfort.  There was no pain over the left upper 
ribs or the clavicle, although there was some decrease of 
range of motion in these areas.  There was an obvious callous 
on the clavicle, and it was noted that the healing process 
was proceeding with no problems.  The assessment was of 
multiple fractures, healing well.  It was further noted was 
that the veteran was recommended for return to duty, with no 
heavy lifting or physical training for three to four weeks.  
The report of a June 1981 routine medical examination 
indicates only that the veteran had a six-inch scar with a 
suture line on his right posterior shoulder.

Additional SMRs pertaining to the veteran's service in the 
Army Reserve, a period of service dated from March 1988 to 
March 1998, reflect no complaints, findings, or diagnosis as 
to any residuals of the June 1980 collarbone injury, or any 
subsequent injury to the collarbone.
   
In an April 2003 letter, Dr. W. Hundley noted that, in March 
2003, the veteran had sought treatment for reported severe 
episodes of chest pain, and that it was recommended that he 
undergo stress testing to evaluate this condition.  This 
physician further noted the veteran's history of a fractured 
clavicle and ribs in 1980, and indicated that the veteran had 
recently reported some dyspnea on exertion.  In connection 
with these complaints, the veteran had undergone a chest x-
ray, which had revealed some pleural scarring and a possible 
perihilar density; a subsequent CAT scan showed that this 
problem involved mostly scarring, probably from a previous 
injury.  The physician then opined that, by current 
evaluation and testing, the veteran had "no physical 
disability identified."  

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Pertinent to the veteran's period of service in the National 
Guard and Army Reserve (from 1976 to 1998), the Board also 
notes that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303 (2004).

As indicated above, the veteran's SMRs reflect his 
involvement in a June 1980 automobile accident during a 
period of ACDUTRA with the Connecticut National Guard, during 
which he suffered a broken collarbone, two fractured ribs, 
and abrasions.  Hence, the in-service injury to the 
collarbone is established.  Nonetheless, in this case, the 
Board finds that the veteran's claim must be denied because 
the first essential criterion for a grant of service 
connection-competent evidence of the currently claimed 
disability-has not been met.  

SMRs later reflect that, in August 1980, the veteran's 
multiple fractures appeared to be healing well, and it was 
recommended that he return to duty, with some short-term 
physical limitations.  The SMRs during the remainder of the 
veteran's  National Guard and Army Reserve service reflect 
absolutely no complaints or findings of any problems with 
regard to the collarbone. 

Post service medical records-to include records VA 
facilities associated with the Connecticut HCS, dated from 
discharge to December 1999-similarly reflect no complaints, 
findings, or diagnosis pertinent to the collarbone.  While, 
in 2003, a private physician noted that the veteran had some 
pleural scarring, probably from a previous injury, that 
physician concluded that based on current evaluation and 
testing, the veteran had no identifiable physical disability.  
The appellant has neither presented nor alluded to the 
existence of any contrary medical evidence (i.e., that 
establishes the existence of a current disability of the 
collarbone).

Thus, notwithstanding the veteran's in-service injury (during 
a period of ACDUTRA), service connection cannot be granted in 
this case.  As indicated above, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Where, as here, the 
competent evidence establishes no current disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board also points out that 
pain, alone, without evidence of underlying pathology, does 
not constitute a disability for service connection purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

The Board does not doubt the sincerity of the veteran's 
belief that he continues to suffer from the residuals of his 
in-service collarbone injury.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability, or the existence of a medical relationship 
between a current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for the residuals of a collarbone injury must be denied.  As 
the competent evidence establishes no current disability-the 
determinative question in this case-the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for a collarbone injury is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the remaining claim for service connection for 
hypertension is warranted.  

The veteran contends that his claimed hypertension condition 
had its onset during the time period in which he served in 
the Connecticut National Guard and Army Reserve.  While the 
RO has obtained pertinent SMRs associated  with the veteran's 
National Guard service, from 1976 to 1988, those service 
records that have been obtained as to his subsequent Army 
Reserve service from 1988 to 1998 appear to be incomplete.  
The personnel records presently associated with the claims 
file reflect the veteran's March 1988 separation from the 
Connecticut National Guard and transfer to the Army Standby 
Reserve, and March 1998 retirement as a member of the standby 
reserve; however, a copy of an August 1991 order from the 
Department of the Army states that effective July 1, 1991, 
the veteran was relieved of a duty assignment with the 5/5th 
Field Artillery unit at the Fort Tilden Reserve Center in 
Fort Tilden, New York, and reassigned to the standby reserve.  
The record does not reflect either the duration of the 
veteran's service at Fort Tilden, or the capacity in which he 
served, and it does not appear that medical records have been 
obtained for this time period.  The veteran has also alleged 
on one or more instances receiving treatment for high blood 
pressure during training exercises while assigned to Fort 
Tilden.  

Hence, to ensure that all existing, pertinent SMRs regarding 
the veteran's claimed hypertension are associated with the 
claims file, the RO should contact the Army Reserve Personnel 
Center (ARPERCEN) in St. Louis, Missouri (as well as any 
other appropriate source(s) ), to verify the dates of the 
veteran's period of service at Fort Tilden Reserve Center, 
and to obtain any outstanding SMRs from such period of 
service.. 

While the claim is in remand status, the RO should also give 
the veteran with another opportunity to present information 
and/or evidence pertinent to the claim for service connection 
for hypertension.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for hypertension.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should contact the ARPERCEN in 
St. Louis, Missouri, and any other 
appropriate source(s), to verify the 
veteran's period of service with the 5/5th 
Field Artillery unit at the Fort Tilden 
Reserve Center in Fort Tilden, New York 
(to include the exact dates of service, 
which as indicated above, began following 
separation from the Connecticut National 
Guard in March 1988, and ended in July 
1991), and to should ensure that all SMRs 
pertaining to this period of service have 
been associated with the claims file.

2.	The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for hypertension 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim for service connection for 
hypertension within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for hypertension, in light of 
all pertinent evidence and legal 
authority.  

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


